TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00415-CV




                                  In re Benjamin Washington




                     ORIGINAL PROCEEDING FROM COOKE COUNTY



                           MEMORANDUM OPINION


               Relator Benjamin Washington has filed a document with the Court, which we

have construed as a petition for writ of habeas corpus. See Surgitek, Bristol-Myers Corp. v. Abel,

997 S.W.2d 598, 601 (Tex. 1999) (courts look to substance of pleading rather than its caption or

form to determine its nature); see also Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.1.

In his petition, Washington indicates that he seeks release from his confinement on pending

charges, but he does not complain of any specific trial-court order. The intermediate courts of

appeals have no original habeas corpus jurisdiction in criminal matters; our habeas corpus

jurisdiction in criminal matters is appellate only. See Tex. Gov’t Code § 22.221(d) (limiting

jurisdiction to issue writs of habeas corpus to cases in which person is being restrained in our

court of appeals district based on violation of order or judgment issued in civil case); In re

Gonzalez, No. 03-17-00287-CV, 2017 WL 1832504, at *1 (Tex. App.—Austin May 5, 2017,

orig. proceeding) (citing In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.]

Apr. 14, 2016, orig. proceeding)). Original jurisdiction to grant a writ of habeas corpus in a
criminal case is vested in the Texas Court of Criminal Appeals, the district courts, the county

courts, or a judge of those courts. Tex. Code Crim. Proc. art. 11.05; In re Ayers, 515 S.W.3d at

356; Ex Parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding).

               In addition, we note that Washington states that he is incarcerated in the Cooke

County jail in Gainesville, Texas, and he raises various complaints against the judge of the 235th

District Court.      To the extent Washington seeks mandamus relief, we lack jurisdiction to

consider these complaints. By statute, this Court has the authority to issue a writ of mandamus

against “a judge of a district, statutory county, statutory probate county, or county court in the

court of appeals district.” See Tex. Gov’t Code § 22.221(b) (emphasis added). This Court does

not have mandamus jurisdiction over any court officials of Cooke County, which lies outside of

our appellate district. See id. § 22.201(d) (listing counties that compose the Third Court of

Appeals District).

               Accordingly, we dismiss the petition for lack of jurisdiction.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: July 9, 2019




                                                 2